Citation Nr: 0617185	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to the service-connected 
bilateral knee disabilities.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to the service-connected 
bilateral knee disabilities.

3.  Entitlement to a left ankle disability.

4.  Entitlement to an increased disability evaluation for 
service-connected right knee internal derangement, status 
post anterior cruciate ligament repair, currently rated as 20 
percent disabling.

5.  Entitlement to an increased disability evaluation for 
service-connected left knee internal derangement, status post 
anterior cruciate ligament reconstruction, currently rated as 
10 percent disabling, to include the propriety of the 
reduction in rating from 20 percent to 10 percent effective 
December 16, 2003.

6.  Entitlement to an increased disability evaluation for 
service-connected left knee degenerative joint disease, 
currently rated as 10 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to June 
1986. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (the RO).  

Procedural history

In a November 1987 rating decision, service connection was 
granted for internal derangement of the right knee with 
anterior cruciate ligamentous laxity and possible lateral 
meniscal tear and a 20 percent disability rating was 
assigned.  Service connection was also granted for internal 
derangement of the left knee with anterior cruciate 
ligamentous laxity and probable medial meniscal tear, and a 
20 percent disability rating was assigned.

In an August 2002 rating decision, increased ratings for the 
bilateral knee disorders were denied.  Also, service 
connection was denied for bilateral ankle conditions and 
bilateral arthritis of the shoulders.  The veteran filed a 
timely Notice of Disagreement (NOD) on all issues in the 
rating decision, and after a Statement of the Case (SOC) was 
issued in September 2003, the veteran perfected an appeal by 
submitting a statement in November 2003, which was accepted 
as a timely substantive appeal on all issues in the rating 
decision.

In an August 2003 rating decision, a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30 for the right 
knee disability was assigned from July 23, 2003, to August 
31, 2003.

In a February 2004 rating decision, TDIU was denied.  That 
rating decision also reflects that the RO reclassified the 
veteran's left knee disability as left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, and left knee degenerative 
joint disease, rated as 38 C.F.R. § 4.71a, Diagnostic Codes 
5261-5010.  This rating decision reveals that the RO reduced 
the left knee internal derangement, status post anterior 
cruciate ligament reconstruction, from 20 percent disabling 
to 10 percent disabling effective December 16, 2003.  The RO 
issued a supplemental statement of the case in February 2004 
that addressed the issue of an increased rating for the left 
knee disability. 

The veteran submitted a VA Form 9 later in February 2004, 
which the RO accepted as a timely NOD on the issue of TDIU.  
After the RO issued a SOC in August 2004, the veteran 
perfected an appeal by submitting a VA Form 9 later in August 
2004 with an attached statement, in which the veteran 
addressed the issue of TDIU.  

In the attached statement, the veteran also indicated that he 
was no longer appealing the issue of service connection for a 
right ankle disability.  Although the RO certified for appeal 
the issue of service connection for a right ankle disability 
and although the veteran's representative presented argument 
on that issue, the issue of service connection for a right 
ankle disability is no longer in appellate status.  See 38 
C.F.R. § 19.35 (2005) [a VA Form 8, certification of appeal, 
is issued by an RO for administrative purposes only and does 
not confer or deprive the Board of jurisdiction of an issue].

As decided below, the Board has restored the 20 percent 
disability rating for left knee internal derangement, status 
post anterior cruciate ligament reconstruction, effective 
December 16, 2003.

The issues of entitlement to service connection for bilateral 
shoulder and left ankle disabilities, increased ratings for 
the service-connected right knee internal derangement, status 
post anterior cruciate ligament repair, left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, and left knee degenerative joint disease, and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1987 rating decision, service connection 
was granted for internal derangement of the left knee with 
anterior cruciate ligamentous laxity and probable medial 
meniscal tear, and a 20 percent schedular disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 was assigned 
effective June 11, 1986.

2.  In a February 2004 rating decision, the RO reclassified 
the veteran's left knee disability, previously rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, as left knee internal derangement, status post anterior 
cruciate ligament reconstruction, rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and 
left knee degenerative joint disease, rated as 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5261-5010.

3.  The February 2004 rating decision reflects that the RO 
reduced the evaluation assigned for the left knee disability 
for laxity under 38 C.F.R. § 4.71a, Diagnostic Code 5257, to 
10 percent disabling.

4.  The February 2004 rating decision and supplemental 
statement of the case fail to indicate that the RO considered 
the provisions of 38 C.F.R. § 3.344 prior to the reduction 
action.

5.  The February 2004 rating decision reducing the evaluation 
assigned for the left knee disability for laxity under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, from 20 percent 
disabling to 10 percent disabling is rendered void ab initio.


CONCLUSION OF LAW

The reduction of the evaluation of the left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, from 20 percent disabling to 10 percent 
disabling effective December 16, 2003, was not in accordance 
with law, and the 20 percent evaluation is restored effective 
December 16, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative argues that a 30 percent 
disability rating is warranted for the left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  However, before determining whether an increased 
rating is warranted, the Board must first consider the 
propriety of the reduction of the left knee disability under 
Diagnostic Code 5257 from 20 percent to 10 percent effective 
December 16, 2003.

Given the favorable outcome below, assessment of VA's 
application of the Veterans Claims Assistance Act, and 
attendant due process issues, is not necessary.

Pertinent law and regulations

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  

Under 38 C.F.R. § 3.344, the RO must find the following:  (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 
413, 419 (1993).  

When a veteran's disability rating is reduced by a RO without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999).

Analysis
 
In a February 2004 rating decision, the RO reclassified the 
veteran's left knee disability as left knee internal 
derangement, status post anterior cruciate ligament 
reconstruction, rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, and left knee degenerative 
joint disease, rated as 38 C.F.R. § 4.71a, Diagnostic Codes 
5261-5010.  This rating decision reveals that the RO reduced 
the left knee internal derangement, status post anterior 
cruciate ligament reconstruction, from 20 percent disabling 
to 10 percent disabling effective December 16, 2003.  
Although the RO may not have considered this rating decision 
a rating reduction because the veteran's left knee was still 
rated overall as 20 percent disabling, the RO did in fact 
reduce the rating for the left knee symptomatology under 
Diagnostic Code 5257.  While the RO could have considered 
whether the left knee degenerative joint disease should be 
separately rated from the left knee laxity, which it did, 
separately rating instability and arthritis does not mean 
that the overall level of disability for the knee must remain 
unchanged, which is what the RO did.  The whole purpose of 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (Aug. 
14, 1998) is to provide additional compensation for veterans 
with two different disabilities in the knee or different 
manifestations of the same disability in the knee.

The RO was not required to notify the veteran of the rating 
reduction in accordance with 38 C.F.R. § 3.105(e) because the 
reduction would not result in a reduction or discontinuance 
of compensation payments currently being made.  However, this 
does not end the Board's inquiry.  With regard to this claim, 
the veteran's left knee disability that includes laxity had 
been rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for over seventeen years when it was 
reduced under Diagnostic Code 5257.  Therefore, strict 
compliance with 38 C.F.R. § 3.344 was required in order to 
effectuate a reduction of the veteran's rating.

The reduction is void because the provisions of 38 C.F.R. 
§ 3.344 were not met.  In fact, there was no suggestion of 
any consideration of 38 C.F.R. § 3.344 at all.  As noted 
above, it does not appear that the RO thought their decision 
was a reduction.  The decision to reduce was not in 
accordance with law because the RO did not make a finding 
that the VA examination used as a basis for the reduction was 
as full and complete as the examination on which the 20 
percent rating was established.  There were also no findings 
that it was reasonably certain that the material improvement 
found would be maintained under the ordinary conditions of 
life.  

Therefore, the RO erred in its February 2004 rating action by 
reducing the 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for the left knee internal derangement, 
status post anterior cruciate ligament reconstruction, to 10 
percent disabling effective December 16, 2003.  Accordingly, 
the 20 percent evaluation assigned for the left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
restored, effective December 16, 2003.


ORDER

Restoration of the 20 percent evaluation for the left knee 
internal derangement, status post anterior cruciate ligament 
reconstruction, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
is granted effective December 16, 2003.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
claims of entitlement to service connection for bilateral 
shoulder and left ankle disabilities, the bilateral knee 
increased rating claims, and TDIU claim must be remanded for 
further evidentiary development.

The report of a December 2003 VA examination reflects that 
the examiner reviewed three volumes of VA medical records.  
The veteran's claims file does not contain that many VA 
medical records.  As noted by the veteran's representative in 
May 2006 written argument, these records must be obtained 
pursuant to Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of a July 2004 VA examination reveals that the 
examiner opined that there was 10 percent loss of mobility in 
the range of motion of the right knee and that there was a 20 
percent loss of mobility in the range of motion of the left 
knee.  Also, the examiner noted that there was laxity in the 
left knee but did not specify the degree of the laxity.  In 
light of the above, another VA examination for the bilateral 
knee disabilities is necessary.

Board action as to the TDIU claim is deferred, pending 
resolution of the service connection and increased rating 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and ask him to identify all VA treatment 
for his bilateral shoulder and knee 
disabilities and left ankle disability.  
In any event, the AMC should obtain all 
records from the VAMC in Hot Springs, 
South Dakota, and from any other 
identified VA facilities.  Any such 
records should be associated with the 
veteran's claims file.

2.  The AMC schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his bilateral knee 
disorders.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of both knees.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss.  All special studies and 
tests should be performed.  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional 
range of motion loss in flexion and 
extension, as applicable, due to pain on 
use or during flare-ups.  The examiner 
should note any recurrent subluxation or 
lateral instability in the knees and 
describe the severity of any such 
findings.  The examiner should describe 
all manifestations of the right knee 
scar.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the AMC should again review 
the record and readjudicate the veteran's 
claims, to include whether separate 
ratings are warranted for right knee 
arthritis and the right knee scar.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


